In the
 United States Court of Appeals
              For the Seventh Circuit
                        ____________

No. 02-2568
RICKY W. BEAUCHAMP and BETH E. BEAUCHAMP,
                                        Plaintiffs-Appellants,
                              v.

CITY OF NOBLESVILLE, INDIANA, CYNTHIA DUKETTE,
JOE COOK, Hamilton County Sheriff, et al.,
                                       Defendants-Appellees.
                        ____________
       Appeal from the United States District Court for the
       Southern District of Indiana, Indianapolis Division.
    No. IP 00-0393-C-M/S—Larry J. McKinney, Chief Judge.
                        ____________
 ARGUED DECEMBER 2, 2002—DECIDED FEBRUARY 26, 2003
                   ____________


 Before BAUER, POSNER, and ROVNER, Circuit Judges.
  ROVNER, Circuit Judge. Ricky Beauchamp was twice
arrested in 1998, once for attempted home invasion and
once for rape, pursuant to warrants issued largely on the
basis of his identification by a complainant, the putative
victim. He was charged with both crimes and jailed, but
prosecutors ultimately dismissed the charges after the
complainant’s credibility came into question. Believing
that the police had unjustifiably credited the complain-
ant, ignored his own protestations of innocence, and sub-
mitted false or misleading information to the courts in
2                                               No. 02-2568

support of the warrants, Beauchamp brought this civil
rights action under 42 U.S.C. § 1983 against two police
detectives who caused his arrests, as well as a host of other
defendants. Additionally, both Beauchamp and his wife
Beth claimed, among other things, that the defendants
committed the torts of false arrest, defamation, and out-
rage (also known as intentional infliction of emotional
distress) under state law. The district court granted sum-
mary judgment in favor of all of the defendants. The
Beauchamps appeal, and we affirm.


                             I.
  Ricky Beauchamp operated a window cleaning business
in and around Indianapolis, Indiana. In February 1998,
in preparation for a forthcoming vacation in sunnier climes,
Beauchamp made a deal with the owner of the Blue Hawai-
ian Tanning Salon in the suburb of Fishers to clean the
salon’s windows in exchange for tanning sessions. There,
Beauchamp met employee Michelle Klingerman, who on
the side operated a small business cleaning newly built
homes. Klingerman offered Beauchamp work cleaning
construction debris from windows at one of her job sites.
Beauchamp accepted, but their arrangement failed al-
most immediately because, Klingerman claimed, at the job
site Beauchamp made offensive comments and sexual
advances toward her. Although he admitted putting his
arm around Klingerman and making comments that could
be interpreted as sexual innuendo, Beauchamp denied
making sexual advances and insisted that his comments
were merely jokes. Soon after, Klingerman quit her job
at the salon, and on February 22 lodged a complaint with
the Fishers Police Department alleging that Beauchamp
was harassing her sexually and that she had been “forced”
to quit her job due to the harassment and the “uneasy
feeling” Beauchamp gave her.
No. 02-2568                                              3

   The morning after she filed her complaint with the po-
lice, Klingerman called 911 to report that a man was
attempting to force his way into her home by “pounding
on the door and yelling her name.” Detective Cary Milligan
of the Hamilton County Sheriff’s Department responded
to the call. When he arrived, Klingerman reported that
the man had yelled “Michelle, are you in there? Michelle?”,
and that she had observed him running away. Although
Klingerman did not see the man’s face, she saw enough
to describe him as a white male with a beard and a “pot
belly,” wearing a blue or black baseball cap, a hooded grey
sweatshirt, and blue jeans. Milligan and other officers
on the scene observed what appeared to be fresh scratch
or pry marks on Klingerman’s door frame. Klingerman
claimed she had never seen the marks before. Milligan
then asked Klingerman whether she had any problems
with anyone lately. She replied that “a guy named Rick”
had recently made unwanted sexual advances towards her
at work, and further stated that she thought “Rick” was
the man at her door because she recognized his voice and
build.
  Milligan learned Beauchamp’s identify and that after-
noon visited him at his home in Indianapolis, about 20
minutes away from Klingerman’s. Beauchamp appeared
almost exactly as Klingerman had described him, in a grey
hooded sweatshirt and blue jeans, and with a beard and
a “pot belly.” Beauchamp was cooperative and agreed to
accompany Milligan to the county jail to make a state-
ment and record a sample of his voice. Once there, Milligan
photographed Beauchamp and asked him about his where-
abouts earlier that morning. Beauchamp told him that
he woke up around 11:20 a.m. and left home around
12:30 p.m. to clean windows at a car dealership, where he
stayed until 2:45 p.m. Beauchamp claimed that Milligan
then asked him “Why don’t you just tell us why you were
out there [at Klingerman’s]? I know you were the one that
4                                              No. 02-2568

was out there.” Later that day, Milligan played the record-
ing of Beauchamp’s voice to Klingerman as part of a “line
up” with the voices of five other white men speaking the
same words. Klingerman identified Beauchamp’s voice
as the that of the man at her door.
  The next morning Beauchamp left a voice mail mes-
sage for Milligan explaining that he could verify his where-
abouts the previous morning with telephone company
records showing that he was logged onto the internet
from home when Klingerman called 911, and that his
wife Beth worked for the phone company and could cor-
roborate his alibi. Milligan returned to Beauchamp’s home
that afternoon, and Beauchamp invited him to inspect
his computer. Milligan declined to enter the house, al-
though with Beauchamp’s consent he searched Beau-
champ’s truck and toolbox, where he discovered a pocket-
knife that he suspected was used to make the marks
on Klingerman’s door. Later the police determined that,
due to the shape of the marks, Beauchamp’s pocket knife
could not be conclusively linked to the incident. Addition-
ally, Beauchamp claimed that Milligan warned him that
“as soon as Michelle picks you out of the photo lineup,
I’m having you arrested for [breaking and entering].”
  In early March, an employee of a hair salon in the same
shopping center as the Blue Hawaiian reported to Milligan
that Beauchamp, who had been hired to clean the salon’s
windows, had sexually assaulted her on February 12. The
employee, Danelle Ooley, explained that she delayed
reporting the incident out of embarrassment. On March
5, Milligan submitted an affidavit of probable cause to
the Hamilton County Superior Court repeating Klinger-
man and Ooley’s allegations, and the court issued a war-
rant for Beauchamp’s arrest for attempted “residential
entry” (breaking and entering) and sexual battery. Conced-
ing only that probable cause existed for the warrant on
No. 02-2568                                                5

the sexual battery charge, Beauchamp surrendered a few
days later but was released on bond after spending a
weekend in jail. As a condition of his release, the court
commanded Beauchamp to stay away from Klingerman
and Ooley.
  On March 29, Klingerman returned home from a week-
long vacation to discover that someone had carved “YOU
DIE BITCH” on her front door. Beauchamp was traveling
to South Carolina with his family that day, but had left
Indiana only the day before. The Hamilton County pros-
ecutor believed that Beauchamp was responsible for the
vandalism and immediately sought to revoke his bond. The
day before the revocation hearing Beauchamp received a
threatening telephone call warning him to stay away
from Klingerman or else he would “get a pipe upside
the head.” He reported the threat to the Marion County
Sheriff’s Department, and asked the phone company to
monitor his phone for incoming calls. After Beauchamp
testified at his revocation hearing that he was out of
town from March 28 to April 5 and that he did not go
near Klingerman’s home, the court declined to revoke
his bond. Immediately afterward, Beauchamp’s attorney
advised him to protect himself by keeping a log of his
activities organized by date, time, and the mileage read-
ing on his truck’s odometer.
  At 2:45 p.m. on April 15, Klingerman called 911 to re-
port that she had just been physically assaulted in her
home. Milligan and police from the City of Noblesville
(where Klingerman’s home was located) responded.
Klingerman told Milligan that as she emerged from her
bathroom after showering, someone grabbed her from
behind, threw her to the floor, jumped on, hit, and scratched
her, and menacingly warned her “Bitch, you are going to
get it for what you did.” Although her attacker wore a
black ski mask, Klingerman suspected it was Beauchamp
because she recognized her assailant’s eyes through the
6                                                 No. 02-2568

mask, and recognized his mannerisms, and voice. After
speaking to the police, Klingerman was treated at a hos-
pital for her injuries. Detective Cynthia Dukette of the
Noblesville Police Department was assigned to investigate
the case. Milligan and Dukette later interviewed Klinger-
man together, and Klingerman repeated the same de-
tails she had reported to Milligan earlier.
  That night, Beauchamp called the police after receiving
seventeen threatening telephone calls accusing him of
stalking and raping Klingerman. Marion County Sheriff’s
Deputy Kelly Weidner investigated. Weidner, accompanied
by Dukette, visited Beauchamp at his home. Beauchamp
had never seen Dukette before and was unaware that
Dukette was actually investigating Klingerman’s assault.
Weidner introduced her to Beauchamp as “Detective
Matchett,” but did not mention that “Matchett” was investi-
gating Klingerman’s assault.1 Beauchamp played record-
ings of the threatening calls, and Weidner and Dukette
both heard the caller accuse him of raping Klingerman.
Beauchamp believed that the caller was an acquaintance
of Klingerman’s named Jeffrey Leveridge. Beauchamp
also allowed Weidner and Dukette to photocopy his log.
The phone company later confirmed that Leveridge was
indeed the source of the threats, and the threats ceased
after Milligan threatened Leveridge with prosecution.
Meanwhile, Dukette attempted to verify Beauchamp’s
whereabouts on the day of the attack on Klingerman by
investigating his log entries. On the day of the incident,
Beauchamp had noted a visit to a business called Team


1
  Several years before these events, Weidner and Dukette had
worked together as Noblesville police officers and at the time
Weidner knew Dukette as “Cynthia Matchett.” Dukette’s legal
surname is Dukette-Matchett, according to an affidavit she
submitted to the district court. The parties call her “Dukette,”
however, and we will continue to do the same.
No. 02-2568                                               7

Scandia. Team Scandia’s receptionist confirmed that Beau-
champ had been there around 12:30 p.m. and had stayed
for 15 minutes. The receptionist recalled that Beauchamp
was wearing a navy blue, black, and red plaid flannel shirt,
and gave a physical description of him substantially
matching Klingerman’s from the day of the assault.
  On April 24, Klingerman took a polygraph exam ar-
ranged by Milligan and Dukette. The examiner concluded
that Klingerman was telling the truth when she stated
that “someone unknown to her” had attacked her in her
home, but that Klingerman was also telling the truth
when she declared that she knew who had attacked her.
The examiner concluded that Klingerman was being “de-
ceptive,” however, when she asserted that she had “re-
port[ed] the truth to the police concerning the attack.”
When Milligan queried her about her answers after the
exam, Klingerman became distraught and revealed that
she was not just assaulted but also raped, and that she
had been bleeding vaginally ever since. Klingerman claimed
she was not forthcoming about being raped because she
was afraid that her husband would stop loving her. She
further told Milligan that she felt confident that it was
Beauchamp who had raped her, and that she had noticed
that her rapist was wearing a wedding band and a blue
plaid shirt.
  Based on Klingerman’s allegations and identification
of Beauchamp, Detective Milligan asked the Hamilton
County prosecutor to charge Beauchamp with rape, and
a hearing was convened to determine whether arrest and
search warrants should issue. At the hearing, Milligan, the
only witness, testified that Klingerman identified Beau-
champ as the person who raped her based on his eyes, voice,
and mannerisms. When asked about the results of the
polygraph, Milligan told the court that the results showed
that Klingerman generally was truthful about the attack,
but that she had difficulty when asked whether she had
8                                            No. 02-2568

been completely honest with the police. Milligan explained
that when he confronted Klingerman, she became ex-
tremely distraught and admitted that she actually had
been raped, not just assaulted. Milligan also explained,
in contrast to what Klingerman had said after the poly-
graph, that she was not forthcoming about the rape be-
cause she was afraid her husband would kill Beauchamp.
Based on this testimony, the court found probable cause
to believe that Beauchamp had raped Klingerman, and
issued warrants for his arrest and to search his home
for evidence.
  The police executed the warrants around 11:30 p.m. that
night. Beauchamp was sleeping when they arrived, al-
though his wife Beth was working at her computer and
her daughters were watching television with a friend.
Beth heard her dogs barking and looked out the window
where she saw several unmarked cars. Beth, who had
been frightened by the telephone threats, became con-
cerned because it was not readily apparent to her that
the cars belonged to the police. Nevertheless, she opened
the door and encountered Detectives Milligan and Dukette,
and several Marion County deputies. Beth claimed that
she demanded to see a warrant, but the officers ignored
her, and one pushed her aside and ran into the house
with pistol drawn looking for her husband. She also
claimed that the police pulled her down the stairs “in
retaliation” for demanding a warrant. Beth recalled the
scene was chaotic “like a war zone,” and claimed that the
officers pushed her from room to room and intimidated
her. At one point Dukette attempted to question Beth’s
daughters (they are from a previous marriage). Beth
demanded that she stop, but Dukette ignored her. Milligan
then asked Beth some questions. She declined to answer,
and later claimed that in response Milligan called her a
“bitch.”
No. 02-2568                                             9

  A few days later, an article appeared in the Noblesville
Daily Ledger reporting Beauchamp’s arrest. The article
stated that Beauchamp had attacked a local woman in her
home, attributing the information to Curtis Kinman, a
spokesperson for the Noblesville police. The article fur-
ther reported that the police believed that Beauchamp
“may be involved in other crimes,” and that the police
“desperately” needed assistance from the public. Kinman
later claimed he did not recall speaking with the Daily
Ledger about Beauchamp, and that he did not know
where the newspaper got its information. He opined,
however, that the reporter may have gleaned the infor-
mation in the article from court filings, and added that
he believed the information was of public concern. Dukette
also claimed to not recall speaking about Beauchamp
with either the Daily Ledger or Kinman. She conceded,
however, that if Kinman had asked her about Beau-
champ she would have given him the information.
  On May 4, the state moved to revoke Beauchamp’s bond.
Klingerman testified at the hearing, and repeated her
description of the incident and her belief that Beau-
champ had raped her. She asserted that she was positive
that it was Beauchamp because, although she did not
see his face because of the ski mask, she knew her rapist
was white, and recognized Beauchamp’s eyes, voice, and
build. Photographs of Klingerman taken shortly after
the incident showing marks on her throat and scratches
on her chest and breasts were introduced into evidence.
On cross-examination by Beauchamp’s attorney, Klinger-
man testified that she had failed to lock the deadbolt on
her front door on the day of the incident. She also de-
clared that she had observed Beauchamp following her
on at least three occasions, once being the day of the
incident. Next, Milligan took the stand and testified that
he was able to easily gain access to Klingerman’s home
by jimmying her lock with a credit card. He also stated
10                                           No. 02-2568

that Klingerman was extremely distraught after the at-
tack, but resolute in her belief that Beauchamp had as-
saulted and raped her. Beauchamp presented no wit-
nesses, and the court revoked his bond. He remained in
custody until July 28, when additional polygraph exam-
inations of Beauchamp and Klingerman caused the pros-
ecutor to doubt Klingerman. The polygraph examiner had
concluded that Beauchamp was answering “truthfully”
when he denied having sexual intercourse with Klinger-
man, whereas he concluded that Klingerman gave “incon-
clusive” answers when questioned whether Beauchamp
had engaged in intercourse with her and whether she
was being honest.
  Although Beauchamp had been released from custody, the
order commanding him to stay away from Klingerman
remained in effect. By this time Klingerman was work-
ing in a chiropractic office in Fishers. On August 12,
Klingerman called the police from work to report receiv-
ing a harassing phone call from Beauchamp. She also
claimed that she recently observed Beauchamp near
her office. Dukette and other officers with the Fishers
Police Department determined that the call may have
originated from within Klingerman’s office. Nevertheless,
the police forwarded Klingerman’s complaint to the Hamil-
ton County prosecutor, who advised them to prepare
probable cause affidavits and await further instructions.
About a week later, Klingerman’s employer reported to
the police that someone had left a threatening message
for Klingerman on the office voice mail system. The caller
apparently had attempted to disguise his or her voice
by speaking in a raspy whisper, but Klingerman’s em-
ployer was convinced that the caller sounded like Klinger-
man herself. After listening to the message, the police
concluded only that the caller sounded like a woman or a
child.
No. 02-2568                                            11

  Following these events, the prosecutor dismissed the
rape charges, and shortly afterward agreed to dismiss
the attempted residential entry charge in exchange for
Beauchamp completing a six-month term of supervision.
Beauchamp and his wife then filed this lawsuit in federal
court naming Detectives Milligan and Dukette, Officer
Weidner, the Sheriffs of Hamilton and Marion Counties,
and the City of Noblesville as defendants. Beauchamp
claimed, among other things, that the defendants wrong-
fully brought and maintained baseless criminal prosecu-
tions against him by unjustifiably crediting Klinger-
man’s statements; by failing to properly investigate or
seek credible evidence of his criminal wrongdoing, and by
knowingly submitting false or misleading information to
the courts in support of the arrest warrants, all in vio-
lation of 42 U.S.C. § 1983. Beauchamp also raised claims
under state law for false arrest and defamation based
on the statements published in the Daily Ledger. Addition-
ally, Beth claimed that Milligan and the Sheriff of
Marion County intentionally committed the tort of out-
rage during the execution of the warrants at her home.
  The district court granted summary judgment in favor
of all defendants. On Beauchamp’s § 1983 claims, the
court concluded that Detectives Milligan and Dukette
enjoyed qualified immunity from suit because probable
cause existed to seek both of his arrests; that neither
Weidner nor the sheriffs were personally responsible for
any of the alleged deprivations; and that there was no
evidence supporting a respondeat superior liability claim
against Noblesville. Regarding the Beauchamps’ claims
under state law, the district court determined that the
existence of probable cause to support Beauchamp’s
two arrests defeated his false arrest claims; that Beau-
champ had failed to show that any named defendant
was responsible for the statements published in the
Daily Ledger; and that Beth’s claim of outrage against
12                                             No. 02-2568

Milligan failed because his conduct was not sufficiently
outrageous.


                            II.
  On appeal, Beauchamp argues that the evidence, when
viewed in the light most favorable to him, shows that
there was no probable cause to arrest him either for
attempted residential entry or for rape, so that Detec-
tives Milligan and Dukette cannot claim qualified im-
munity from suit under § 1983, and that his state law
claim for false arrest should proceed. Beauchamp further
argues that there is sufficient evidence in the record to
support an inference that Dukette was the source for the
Daily Ledger article. Finally, Beth Beauchamp contends
that the district court erred in determining that Milligan’s
conduct during the execution of arrest and search war-
rants at her home was not sufficiently outrageous to
support a claim of outrage. The Beauchamps have aban-
doned all issues concerning the conduct of Weidner, the
two sheriffs, and the City of Noblesville by not develop-
ing any arguments in their briefs challenging the sum-
mary judgments in their favor. See Robin v. Espo Engi-
neering Corp., 200 F.3d 1081, 1088 (7th Cir. 2000). We
review de novo the district court’s decision to grant sum-
mary judgment, viewing the facts and making all rea-
sonable inferences that flow from them in the light most
favorable to the non-moving parties. Abrams v. Walker,
307 F.3d 650, 654 (7th Cir. 2002). Summary judgment
is appropriate where the pleadings, depositions, answers
to interrogatories, and admissions on file, together with
any affidavits, show that there is no genuine issue of
material fact for trial and that the moving parties
are entitled to judgment as a matter of law, Fed. R. Civ. P.
56(c), or that the non-moving party cannot establish an
element essential to his claim on which he will bear
No. 02-2568                                                  13

the burden of proof at trial. Celotex Corp. v. Catrett, 477
U.S. 317, 322 (1986).


                              A.
   The threshold question in determining whether Milligan
and Dukette enjoyed qualified immunity from a suit for
damages on Beauchamp’s claims under § 1983 is whether
the facts, when viewed in the light most favorable to
Beauchamp, show that the officers violated a constitu-
tional right. Saucier v. Katz, 533 U.S. 194, 201 (2001);
Newsome v. McCabe, ___ F.3d ___, Nos. 02-1290, 02-2260,
02-2356 & 02-2357, 2003 WL 262479, at *1 (7th Cir. Feb.
10, 2003). Beauchamp asserts that Milligan and Dukette
violated his rights under the Fourth and Fourteenth
Amendments by causing him to be arrested without
probable cause. Because each arrest was made pursuant
to a facially valid warrant issued by a judicial officer, the
detectives violated Beauchamp’s rights only if reasonably
well-trained officers in their positions should have known
that the testimony or affidavits they provided in support
of the warrants would have failed to establish probable
cause, so that they should not have applied for the war-
rants in the first place. Malley v. Briggs, 475 U.S. 335,
345 (1986). To demonstrate this, Beauchamp had to iden-
tify evidence in the record showing that Milligan or
Dukette, knowingly or intentionally or with a reckless
disregard for the truth, made false statements to the
judicial officer, and that the false statements were neces-
sary to the judicial officers’ determinations that probable
case existed for the arrests. Franks v. Delaware, 438 U.S.
154, 155-56 (1978). A “reckless disregard for the truth” is
demonstrated by showing that the officers entertained
serious doubts as to the truth of their statements, had
obvious reasons to doubt the accuracy of the information
reported, or failed to inform the judicial officer of facts they
14                                             No. 02-2568

knew would negate probable cause. See United States v.
Whitley, 249 F.3d 614, 620-21 (7th Cir. 2001); Neiman v.
Keane, 232 F.3d 577, 580 (7th Cir. 2000).
  Probable cause is only a probability or substantial chance
of criminal activity, not a certainty that a crime was
committed. Illinois v. Gates, 462 U.S. 213, 244 n.13 (1983).
It existed in this case if, at the moment when Milligan
sought the warrants for Beauchamp’s arrests, the facts
and circumstances within his knowledge and of which he
had reasonably trustworthy information were sufficient to
warrant a prudent person in believing that Beauchamp had
committed the crimes. See Hunter v. Bryant, 502 U.S. 224,
228 (1991); Nieman, 232 F.3d at 580. In determining
whether information submitted to a judicial officer in sup-
port of a warrant application was sufficient to establish
probable cause, we look only at what the officer knew at
the time he sought the warrant, not at how things turned
out in hindsight. Hebron v. Touhy, 18 F.3d 421, 423 (7th
Cir. 1994). The complaint of a single witness or putative
victim alone generally is sufficient to establish probable
cause to arrest unless the complaint would lead a reason-
able officer to be suspicious, in which case the officer has
a further duty to investigate. Woods v. City of Chicago,
234 F.3d 979, 987 (7th Cir. 2001); Neiman, 232 F.3d at
581; Guzell v. Hiller, 223 F.3d 518, 519-20 (7th Cir. 2000);
Jenkins v. Keating, 147 F.3d 577, 585 (7th Cir. 1998);
Tangwall v. Stuckey, 135 F.3d 510, 516-17 (7th Cir. 1998);
Hebron, 18 F.3d at 422-23; Gerald M. v. Conneely, 858 F.2d
378, 381 (7th Cir. 1988); Gramenos v. Jewel Cos, Inc., 797
F.2d 432, 439-40 (7th Cir. 1986). And in crediting the
complaint of a reasonably believable witness or putative
victim, the police are under no constitutional obligation to
exclude all suggestions that the witness or victim is not
telling the truth. Spiegel v. Cortese, 196 F.3d 717, 724-25
(7th Cir. 2000); Gramenos, 797 F.2d at 442.
No. 02-2568                                               15

  Beauchamp first contends that Milligan had no probable
cause to seek his arrest for attempted residential entry
because there was no information available to Milligan
suggesting that a crime had been committed. Specifically,
Beauchamp notes that Klingerman did not hear the per-
son at her door scratching it or attempting to pry it open,
nor did she observe the person holding any implement. He
also notes that, by Klingerman’s account, the incident
concluded well before the police arrived, which he con-
tends suggests that the person at Klingerman’s door
was not acting culpably by fleeing out of fear of arrest. All
of this, he believes, shows only that someone “was knock-
ing on the door seeking permission to enter.” Moreover,
Beauchamp contends that Milligan willfully ignored both
his claim that he was at home during the incident, and
further notes that his pocket knife could not be con-
nected to the marks on Klingerman’s door.
  Indiana defines attempted residential entry as taking
a substantial step toward knowingly or intentionally
breaking into and entering the dwelling of another.
Ind. Code §§ 34-41-5-1(a), 35-43-2-1.5. When Milligan
applied for the warrant he knew that Klingerman had
reported to him that someone was “pounding” on her door
yelling her name; that she was frightened enough to put
her children in a room, shut the door and call 911; that
prior to the incident she had claimed that Beauchamp
sexually harassed her; that she believed the person at her
door sounded like and fit the general of description
Beauchamp; and that when he observed Beauchamp later
on the day of the attack, Beauchamp substantially matched
the description Klingerman gave to him. Milligan also
had observed what appeared to be fresh pry marks on
Klingerman’s door, and Klingerman had told him that
she had not noticed the marks before the incident. And he
also was aware that Danelle Ooley, who had encountered
Beauchamp under circumstances similar to Klingerman,
16                                               No. 02-2568

had accused Beauchamp of sexual battery. This was the
substance of what Milligan told the judicial officer, and
it was sufficient to establish probable cause to believe
that Beauchamp had committed the crime. That Milligan
did not heed or further investigate Beauchamp’s claim of
alibi does not change this result. First, criminal suspects
frequently protest their innocence, and a suspect’s denial
of guilt generally is not enough to trigger a duty to investi-
gate in the face of a reasonably believable witness and
readily observable events. See Hebron, 18 F.3d at 422-23.
Second, once an officer learns sufficient trustworthy
information establishing probable cause, he is entitled
to rely on what he knows in pursuing charges or an ar-
rest, and is under no further duty to investigate. Although
a potentially solid claim of alibi might warrant more
credit than a bald assertion of innocence, Beauchamp’s
claim in this case would not have conclusively estab-
lished his whereabouts—all it would have shown is that
someone was using his computer. The same goes for the
failure of the police to connect Beauchamp’s pocket knife
to the marks on Klingerman’s door. Because it was not
possible to make an accurate cast of the marks, the police
could not determine what instrument was used to make
the marks.
  As for the charge of rape, Beauchamp argues that
Milligan and Dukette should have questioned Klinger-
man’s story and undertaken additional investigation
because she did not immediately reveal that she was
raped; she likely held a grudge against Beauchamp as
evidenced by the complaint she filed with the Fishers
Police Department; her initial polygraph answers were
inconsistent; and her later polygraph examination and
her questionable allegations of receiving harassing tele-
phone calls from Beauchamp show that she was not some-
one that Milligan and Dukette should have believed.
Furthermore, Beauchamp asserts that Milligan misrepre-
No. 02-2568                                             17

sented the results of Klingerman’s initial polygraph exam
to the court by not stating at the probable cause hearing
that the state’s polygraph examiner had concluded that
Klingerman was telling the truth when she stated that
“someone unknown” to her had attacked her in her home.
  As an initial matter, Detective Milligan did not apply
for the warrant based on Klingerman’s assertions alone.
In addition to her allegations and identification of Beau-
champ, Milligan observed firsthand Klingerman’s injuries
and demeanor right after the incident and her demeanor
when she announced she had been raped; Milligan was
intimately familiar with the circumstances surrounding
the attempted break-in at Klingerman’s home and Ooley’s
claim that she was attacked by Beauchamp; and Milligan
was aware that an independent witness had corroborated
Klingerman’s description of Beauchamp as he appeared
shortly before the incident, as Dukette discovered.
  What is more, Milligan and Dukette’s reliance on
Klingerman’s complaints was reasonable. Even if Klinger-
man’s story had inconsistencies, the officers were under
no constitutional obligation to exclude every possibility
that she was not telling the truth, unless the inconsisten-
cies were such that a reasonable officer would become
suspicious. See Neiman, 232 F.3d at 581; Hebron, 18 F.3d
at 423. Klingerman’s failure to immediately notify the
police that she had been raped and the answers she gave
at her initial polygraph examination were not suspi-
cious under these circumstances. Considering that her
attacker wore a ski mask, Klingerman may have harbored
some uncertainty that it was Beauchamp. Her behavior
also could be consistent with that of a person who was
raped. For instance, recognized symptoms of rape trauma
syndrome, a pattern of symptoms used to describe the
emotional and psychological responses that a person may
18                                              No. 02-2568

experience before, during, or after a rape,2 include not
immediately reporting the rape or telling anyone of the
assault and the inability to form clear and vivid memories
of the event. See Morrison Torrey, When Will We Be Be-
lieved? Rape Myths & The Idea of a Fair Trial in Rape
Prosecutions, 24 U.C. Davis L. Rev. 1013, 1044 & n.150
(1991); Arthur H. Garrison, Rape Trauma Syndrome: A
review of Behavioral Science Theory and Its Admissibility
in Criminal Trials, 23 Am. J. Trial Advoc. 591, 618-22
(2000). Evidence that a putative rape victim suffers from
rape trauma syndrome is admissible in the courts of
Indiana to assist the jury in understanding a victim’s
behavior before, during, and after a rape, see Simmons
v. State, 504 N.E.2d 575, 579 (Ind. 1987), so it would be
reasonable for an officer in Milligan’s position to not place
great emphasis the victim’s failure to report a rape
promptly or inability to recall the details of the crime
clearly. More importantly, it is not the function of the
police to establish guilt; the responsibility of sorting out
conflicting testimony and assessing the credibility of
putative victims and witnesses lies with the courts. Gerald
M., 858 F.2d at 381; Gramenos, 797 F.2d at 438-39; see
also Hebron, 18 F.3d at 423 (police officers “have a hard
time evaluating competing claims about motive; they
are entitled to act on the basis of observable events and
let courts resolve conflicts about mental states.”). The
recognized difficulties in prosecuting cases of rape and
assessing the credibility of putative rape victims and
suspects in criminal trials underscores this principle. See,
e.g., David P. Bryden & Sonja Lengnick, Rape in the
Criminal Justice System, 87 J. Crim. L. & Criminology
1194, 1322 (1997).



2
  Ann Wolbert Burgess & Lynda Lytle Holmstrom, Rape Trauma
Syndrome, 131 Am. J. Psychiatry 981 (Sept. 1974).
No. 02-2568                                               19

  A good bit of Beauchamp’s argument that Klingerman
should not have been believed rests on events that oc-
curred well after his arrests and the fact that all of the
charges against him were eventually dropped. All acquit-
tals and terminated prosecutions do not lead to liability
under § 1983, however. Boyce v. Fernandez, 77 F.3d 946,
950 (7th Cir. 1996). The only facts relevant to determining
whether probable cause existed are those known to the
police when they apply for a warrant. Hebron, 18 F.3d at
423. Furthermore, because Milligan acted reasonably in
relying on Klingerman’s allegations, Beauchamp cannot
undercut the finding of probable cause by claiming that
the police failed to introduce other facts at the hearing
unless he can show that Milligan knew that the testimony
he provided was untrue. Gramenos, 797 F.2d at 440. Once
an officer has established probable cause on every ele-
ment of a crime, he need not continue investigating to
test the suspect’s claim of innocence. Id. at 437-42; Kelley
v. Myler, 149 F.3d 641, 646-47 (7th Cir. 1998) (“Probable
cause does not depend on the witness turning out to be
right; it’s what the police know, not whether they know
the truth that matters.”). Because Milligan and Dukette
had probable cause to apply for warrants to arrest
Beauchamp for attempted residential entry and rape, they
enjoyed qualified immunity from suit under 42 U.S.C.
§ 1983. And likewise there exists no genuine issue of
material fact as to whether the officers committed the
tort of false arrest—under Indiana law, proof of the ab-
sence of probable cause is essential to sustain a claim
of false arrest. Conwell v. Beatty, 667 N.E.2d 768, 775 (Ind.
Ct. App. 1996).


                             B.
  Beauchamp next argues that there exists a triable issue
of fact whether Detective Dukette was the source of the
20                                               No. 02-2568

information reported in the Daily Ledger. In her deposition,
Dukette flatly denied speaking to the newspaper, and also
claimed she could not recall speaking about Beauchamp’s
case with Curtis Kinman, who was quoted as the source
of the article. She conceded, however, that she would
have told Kinman about Beauchamp’s case if he asked
her for the information, and Beauchamp asserts that the
inferences that could be drawn from the concession sug-
gest that Dukette may have spoken to Kinman. But even
if it can be inferred that Dukette was the source, sum-
mary judgment still was appropriate because Beau-
champ’s claim fails as a matter of law. In Indiana, a pri-
vate individual bringing a defamation action in cases
where the alleged defamatory statement is a matter of
public or general concern, such as this one, see id. at 774-75,
must prove “actual malice,” meaning that the statement
was published with knowledge that it was false or made
with a reckless disregard for the truth. Journal-Gazette Co.
v. Bandico’s, Inc., 712 N.E.2d 446, 452 (Ind. 1999) (citing
New York Times Co. v. Sullivan, 376 U.S. 254, 279-80
(1964)). To prove that a statement was published with a
reckless disregard for the truth, a defamation plaintiff
must identify sufficient evidence permitting the conclu-
sion that the defendant in fact entertained serious doubts
as to the truth of the statement. Poyser v. Peerless, 775
N.E.2d 1101, 1107 (Ind. Ct. App. 2002). “Reckless conduct
is not measured by whether a reasonably prudent man
would have published, or would have investigated before
publishing.” Journal-Gazette, 712 N.E.2d at 456 (quoting
St. Amant v. Thompson, 390 U.S. 727, 731 (1968)).
  The article reported that Beauchamp had been arrested
for rape and other crimes; that the arrest came after
Beauchamp attacked a “Noblesville woman” in her home;
and that the police believed that Beauchamp was in-
volved in other crimes and “desperately” wanted informa-
tion from the public. Although in hindsight some of these
No. 02-2568                                             21

statements may or may not have been true, there is noth-
ing here suggesting that when uttered Dukette enter-
tained doubts about the truth. The information upon
which the utterer based the statement was substantially
the same information presented to the court in Detective
Milligan’s probable cause affidavits, and the court con-
cluded that there existed a probability that Beauchamp
had raped Klingerman. The police also were aware of
other crimes allegedly committed by Beauchamp, namely
Danelle Ooley’s allegation of sexual battery. The fact
that Indiana eventually dropped the rape charge does
not establish a reckless disregard for the truth. See Con-
well, 667 N.E.2d at 774-75 (publication by police of facts
supporting arrest warrant were not made with a reckless
disregard for the truth, even after a jury acquitted the
plaintiff).


                            C.
  Last, we are left with Beth Beauchamp’s claim that
Detective Milligan committed the tort of outrage, or inten-
tional infliction of emotional distress, during the execu-
tion of the arrest and search warrants at her home on the
night of April 24, 1998. The tort is established by proving
that the defendant intentionally or recklessly engaged
in extreme and outrageous conduct, and that the defen-
dant’s conduct caused the plaintiff severe emotional
distress. Doe v. Methodist Hosp., 690 N.E.2d 681, 691 (Ind.
1997). The courts of Indiana have adopted the definition
of “extreme and outrageous conduct” suggested in the
commentary to § 46 of the second Restatement of Torts,
which describes such conduct as
   so outrageous in character, and so extreme in degree,
   as to go beyond all possible bounds of decency, and to
   be regarded as atrocious, and utterly intolerable in
   a civilized community. Generally, the case is one in
22                                               No. 02-2568

     which the recitation of the facts to an average member
     of the community would arouse his resentment against
     the actor, and lead him to exclaim, “Outrageous!”
Bradley v. Hall, 720 N.E.2d 747, 752 (Ind. Ct. App. 1999)
(quoting Restatement (Second) of Torts § 46 cmt. d. (1965)).
  Beth claimed that Milligan intentionally caused her
severe emotional distress by calling her a “bitch” in conjunc-
tion with searching her home in an “outrageous fashion.”
Milligan acknowledges that, if he said this word, his
conduct was inexcusable and unprofessional, but he never-
theless contends that using profanity in this limited
instance, even in conjunction with the activity surround-
ing the execution of the warrants, did not rise to the level
of extreme and outrageous conduct. We agree. The Indi-
ana courts have sustained summary judgments for defen-
dants in much more extreme cases. See Cullison v. Medley,
570 N.E.2d 27, 31 (Ind. 1991) defendant forcibly entered
plaintiff’s home and threatened him with a gun, while
aware that the plaintiff feared guns); Gable v. Curtis, 673
N.E.2d 805, 809-11 (Ind. Ct. App. 1996) (creditor called
debtor seven times in an hour screaming and threatening
to repossess debtor’s home, and warning that debtors
“would pay”). And although the rough treatment she
claimed she received from the police, if true, was unfortu-
nate, Beth did not identify Milligan as one of the officers
who mistreated her. Nor did she name any other officer
present at the search whom she claims mistreated her as
a defendant. Summary judgment was thus appropriate
on this claim.


                            III.
  We agree with district court that Detectives Cary Milligan
and Cynthia Dukette enjoyed qualified immunity from
suit for damages under 42 U.S.C. § 1983, and that sum-
mary judgment was appropriate on Ricky and Beth
No. 02-2568                                           23

Beauchamp’s claims under Indiana law for false arrest,
defamation, and outrage. Accordingly, we AFFIRM the
judgment of the district court.

A true Copy:
      Teste:

                      ________________________________
                      Clerk of the United States Court of
                        Appeals for the Seventh Circuit




                 USCA-02-C-0072—2-26-03